UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 17, 2011 Century Next Financial Corporation (Exact name of registrant as specified in its charter) Louisiana 000-54133 27-2851432 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 505 North Vienna Street, Ruston, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (318) 255-3733 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders (a)An Annual Meeting of Shareholders (the “Annual Meeting”) of Century Next Financial Corporation (the "Company") was held on May 17, 2011. (b)There were 1,058,000 shares of common stock of the Company eligible to be voted at the Annual Meeting and 866,055 shares represented in person or by proxy at the Annual Meeting, which constituted a quorum to conduct business at the meeting. The items voted upon at the Annual Meeting and the vote for each proposal were as follows: 1.Election of directors for a three year term. FOR WITHHELD BROKER NON-VOTES Benjamin L. Denny Dan E. O’Neal, III 2.To adopt the Company’s 2011 Stock Option Plan. FOR AGAINST ABSTAIN BROKER NON-VOTES 3.To adopt the Company’s 2011 Recognition and Retention Plan and Trust Agreement. FOR AGAINST ABSTAIN BROKER NON-VOTES 4. To ratify the appointment of Heard McElroy & Vestal, LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2011. FOR AGAINST ABSTAIN Each of the nominees was elected as director and the proposals to adopt the 2011 Stock Option Plan and 2011 Recognition and Retention Plan and Trust Agreement and to appoint the Company’s independent registered public accounting firm were adopted by the shareholders of the Company at the Annual Meeting. (c)Not applicable 2 Item 7.01Regulation FD Disclosure On May 17, 2011, the Company issued a press release announcing the results of the Annual Meeting held on May 17, 2011, and commencement of stock purchases to fund the Company's 2011 Recognition and Retention Plan. For additional information, reference is made to the Company's press release dated May 17, 2011, which is included as Exhibit 99.1 hereto and is incorporated herein by reference thereto.The press release attached hereto is being furnished to the SEC and shall not be deemed to be "filed" for any purpose except as otherwise provided herein. ITEM 9.01Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Exhibits The following exhibits are filed herewith. Exhibit Number Description Press release, dated May 17, 2011 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CENTURY NEXT FINANCIAL CORPORATION Date:May 17, 2011 By: /s/Benjamin L. Denny Benjamin L. Denny President and Chief Executive Officer 4 EXHIBIT INDEX Exhibit Number Description Press release, dated May 17, 2011
